Citation Nr: 1455001	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  10-30 033	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for sleep apnea.

2. Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel

INTRODUCTION

The Veteran served on active duty from July 1986 to July 2006.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from an April 2009 rating decision that declined to reopen the claim of entitlement to service connection for sleep apnea.

The Veteran was afforded a Travel Board hearing in October 2014 before the undersigned sitting at Winston-Salem, North Carolina.  The transcript is of record.

The merits portion of the claim is REMANDED to the AOJ.  VA will notify the appellant if further action is required


FINDINGS OF FACT

1.  A May 2007 rating decision denied entitlement to service connection for sleep apnea and a timely appeal was not perfected.  

2.  Evidence received since the May 2007 rating decision denying entitlement to service connection for sleep apnea relates to an unestablished fact necessary to substantiate the claim and raises the possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 2007 rating decision denying entitlement to service connection for sleep apnea is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for sleep apnea.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  In view of the Board's decision to reopen the claim of entitlement to service connection for sleep apnea and remand for further development there is no need to address at this time whether VA has complied with the Veterans Claims Assistance Act of 2000.  

Pertinent Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is defined as doubt that exists because of an approximate balance of positive and negative evidence, which does not satisfactorily prove or disprove the claim. 38 C.F.R. 38 C.F.R. § 3.102.

Claim to reopen

VA denied entitlement to service for sleep apnea in a May 2007 rating decision.  Thereafter the appellant did not perfect a timely appeal.  Hence, the May 2007 rating decision is final.  38 U.S.C.A § 7105.  The Board must therefore review all of the evidence submitted since the 2007 rating decision to determine whether the appellant's claim of entitlement to service connection should be reopened and re-adjudicated de novo.  See Evans v. Brown, 9 Vet.App. 273 (1996).

A claim that is the subject of a final decision can be reopened upon the submission of new and material evidence.  38 U.S.C.A. § 5108.  New evidence is defined in 38 C.F.R. § 3.156(a) as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet.App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id at 118.  In considering whether evidence is new and material, the credibility of the new evidence is presumed. Justus v. Principi, 3 Vet.App. 510 (1992).

The evidence of record prior to the May 2007 rating decision included extensive service treatment records, including the report of a July 2006 examination conducted just prior to service discharge wherein the Veteran reported that she sometimes had problems going to sleep but not consistently.  On a mental health evaluation on the same date, she complained of increasingly disturbed sleep whereupon she would have dreams sometimes that she stopped breathing and had to force herself to breathe.  The examiner noted that sleep impairment was present and that whenever the appellant slept, she had a dream in which she was unable to breathe and had to get up to take a breath.  

At a November 2006 VA examination it was recorded that the appellant reported a sleep impairment with difficulty getting to sleep, sleeping only four to five hours per night.  

Records from First Family Health Care dated in February 2007 reflect that the Veteran underwent a sleep study and was prescribed home oxygen therapy for chronic airway obstruction.  

By rating decision in May 2007, service connection for sleep apnea was denied on the basis that there was no diagnosis of such in service or post service record.  The Veteran did not appeal that determination and it became final.  See 38 C.F.R. § 7105.

The Veteran most recently attempted to reopen the claim of entitlement to service connection for sleep apnea in October 2008.  Evidence received in support of the claim included a May 2009 clinical statement from Kathy Settle, FNP BC of First Family Health Care who related that the appellant suffered from sleep apnea requiring a continuous positive airway pressure machine that was diagnosed while serving in the military.

The Board has carefully reviewed the record and finds that the provisions of 38 C.F.R. § 3.156 are applicable to the claim.  At the time of the May 2007 rating decision, the record reflects that although the Veteran complained of sleep impairment coupled with respiratory distress, neither the service treatment nor the post service records contained a diagnosis of sleep apnea.  Following her attempt to reopen the claim clinical information was received stating that not only did she have sleep apnea but that it was of service onset.  Such information was not of record at the time of the prior denial of the claim and supports the matter in a manner not previously demonstrated.  As such, this evidence is new and material and serves as a basis to reopen and reconsider the claim of entitlement to service connection for sleep apnea de novo.  This matter is further addressed in the remand below.

ORDER

The claim of entitlement to service connection sleep apnea is reopened.


REMAND

In light of the evidence discussed above, and the testimony presented at a hearing before the undersigned in October 2014, the Board finds further development warranted to determine the etiology of the appellant's diagnosed sleep apnea.

Accordingly, this claim is REMANDED for the following action:

1.  The RO must contact the appellant and request that she identify any and all health care professionals who have treated her sleep apnea.  Thereafter, the RO must undertake appropriate action to secure all medical records which are not currently part of the appellant's VBMS file.  This includes, but is not limited to, all records from Raeford First Health, the Cape Fear Sleep Clinic, and any diagnostic/treatment records prepared by Kathy Settle, FNP.

If the AOJ cannot locate any records identified by the appellant, it must specifically document the attempts that were made to locate such records, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2.  Thereafter, schedule the Veteran for an examination with a physician who specializes in sleep disorders.  The physician is to be provided access to the Virtual VA and VBMS files and a copy of this Remand.  The physician must specify in the examination report that the Virtual VA and VBMS records have been reviewed.  Any indicated tests or studies should be performed, as appropriate.  

After examining the appellant and reviewing all of the evidence the examiner is to address whether it is at least as likely as not that sleep apnea is related to her active duty service.  If not, is it at least as likely as not that sleep apnea is caused or aggravated by any service connected disorder.  In so doing the physician must address any opinion offered by Kathy Settle.

The examining physician is advised that he/she must discuss the Veteran's self-reported history of a continuity of symptoms since she served on active duty.  The physician is advised that while the Veteran is not competent to state that she has suffered from sleep apnea since service, she is competent to state that she has had problems sleeping and that she would wake up gasping for air.  The physician is further advised, however, that while the absence of corroborating clinical records may NOT be the determinative factor, the terms competence and credibility are not synonymous.  

The examiner must provide a fully reasoned rationale for any and all opinions offered, including discussion of the facts of this case and any medical studies or literature relied upon.  If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

3.  After the development requested has been completed, the AOJ must review the examination report to ensure that it is in complete compliance with the directives of this Remand.  The AOJ must ensure that the examiner documented his or her consideration of the Virtual VA and VBMS files.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once. 

4.  After completing the above development and any other indicated development, readjudicate the issues of entitlement to service connection for sleep apnea.  If the benefit sought is not granted, provide the Veteran a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


